Citation Nr: 0418247	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  98-13 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from January 1965 until 
December 1967.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied service connection for PTSD.

The veteran duly appealed the RO's determination and in a 
February 2002 decision, the Board denied service connection 
for PTSD.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).

While the case was pending before the Court, in February 
2003, the veteran's attorney and a representative of the VA 
Office of General Counsel, on behalf of the Secretary, filed 
a Joint Motion for Remand.  In a February 2003 order, the 
Court granted the motion, vacated the Board's February 2002 
decision denying service connection for PTSD, and remanded 
the matter for readjudication consistent with the February 
2003 Joint Motion.  In June 2003, the Board remanded this 
matter to the RO for additional development of the evidence 
and due process considerations.  A review of the record shows 
that the RO has complied with all remand instructions, to the 
extent necessary.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran's account of an in-service stressor has been 
effectively corroborated by the evidence of record.  

2.  The evidence is in equipoise as to whether the veteran 
currently has PTSD as a result of his claimed in-service 
stressor.  



CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, PTSD was 
incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In any 
event, given the favorable decision below, it is clear that 
no further notification or development action is required at 
this time.  

I.  Factual Background

The veteran's service medical records are negative for 
complaints or findings of a psychiatric disorder.  At his 
August 1967 military separation medical examination, the 
veteran specifically denied a history of frequent or 
terrifying nightmares, depression or excessive worry, and 
nervous trouble of any sort.  He also reported having had one 
job during the past three years and that his usual occupation 
was clerk.  

The veteran's service personnel records show that he was 
stationed in Germany with a medical detachment from June to 
September 1965, with the 89th Military Police (MP) Detachment 
until October 1966, and was again stationed in Germany from 
November 1966 to December 1967.

The veteran's DD Form 214 reflects that he served overseas, 
in Vietnam and Europe, for approximately two years and five 
months.  His military occupational specialty (MOS) was "Unit 
& Org Sup Spec"-equivalent to the civilian occupation of 
stock clerk-and his awards and medals included the Vietnam 
Service Medal, the Vietnam Campaign Medal, and the Army 
Commendation Medal.

Of record is a copy of USARV Form 157, Recommendation for 
Decoration for Merit or Valor, reflecting that the veteran 
was recommended for the Army Commendation Medal for 
Meritorious Service for service in the Republic of Vietnam 
from October 1965 to October 1966 with "HHD, 89th MP Gp."  
Where the recommending officer was to describe enemy 
conditions, to include fire observation, casualties, and 
actions, he wrote "NA."  The recommendation indicates that 
the veteran distinguished himself by performance of 
meritorious service from October 1965 to October 1966 as a 
supply specialist with the S-4 Office of Headquarters, 89th 
Military Police Group.  It was noted that he played an 
important role in establishing the S-4 office, that he had 
set up a very efficient and accurate file system, and that 
his proficiency was attested to by the fact that supply 
sergeants in other units solicited his assistance in setting 
up their file systems.  He was also charged with typing 
important documents pertaining to logistical support for 
military police elements throughout the Republic of Vietnam, 
and was responsible for the upkeep of equipment status 
reports and logistical charts which materially contributed to 
the enhancement of combat readiness for military police 
elements in Vietnam.

The veteran filed an initial claim for VA disability benefits 
in 1968, citing facial trauma sustained when he was struck 
while at an Army training center.  His application is 
negative for notations of a psychiatric disability, as are 
medical records obtained in support of that claim, including 
a 1968 VA medical examination report showing that the 
veteran's neurological/psychiatric status was normal.

In October 1997, the veteran filed a claim of service 
connection for PTSD.  The RO initially obtained VA clinical 
records dated from August 1996 to July 1997, which show 
treatment for various complaints, but are negative for 
notations of PTSD.  In pertinent part, these records show 
that in April 1997, the veteran sought treatment for problems 
with alcohol.  He claimed to have served in combat in 
Vietnam, but denied a psychiatric history.  

In April 1998, the veteran contacted the RO and indicated 
that he had been incarcerated.  The RO thereafter obtained 
medical records from a State department of corrections, dated 
from November 1997 to June 1999.  In pertinent part, these 
records show that in November 1997, the veteran underwent 
psychological testing.  At that time, he reported physical 
symptoms, as well as mild depression and ideas of reference.  
This was assessed as a pattern most typical of a grossly 
normal person with acute symptoms or problems.  Treatment 
records reflect that in November 1997 the veteran complained 
of being depressed and of having poor sleep.  It was noted 
that he was a Vietnam veteran.  Dysthymia and alcohol abuse 
were diagnosed.

Subsequent corrections medical records show that in December 
1997, the veteran claimed that he had been under treatment 
for PTSD since 1979.  In January 1998, he claimed that his 
PTSD stemmed from combat experiences in Vietnam as well as 
losing his brother in a gun accident.  During his 
incarceration, the veteran was seen periodically in the 
psychiatric clinic.  His complaints included PTSD symptoms 
when under stress, such as dreams and flashbacks regarding 
Vietnam War memories.  The prison medical records reflect 
multiple diagnoses that include psychotic disorder not 
otherwise specified, PTSD, alcohol abuse, borderline 
personality disorder, bipolar disorder, chronic pain, alcohol 
abuse/dependence, alcohol induced sleep disorder, rule out 
depression, and PTSD by history.

The correctional department records further show that in 
September 1998 the veteran was seen by a psychiatrist and 
reported having received treatment through a VA medical 
center since the 1970's for PTSD and substance abuse.  His 
main complaint was poor sleep for some years.  The 
psychiatrist noted that there were no psychotic symptoms and 
that although the records referenced delusions, it was not 
clear that they were delusions or simply manifestations of 
some borderline projection.  The psychiatrist indicated that 
borderline traits were amply documented in the medical notes.  
The assessment was alcoholism; and personality disorder, not 
otherwise specified, with antisocial personality, borderline, 
paranoid traits.  The psychiatrist stated that he found no 
evidence for a psychosis, although he noted that the veteran 
had carried that diagnosis briefly.  In October 1998 a 
psychiatrist assessed alcoholism and a clear personality 
disorder with antisocial personality and borderline traits, 
while also noting that PTSD was claimed but that there were 
no evident symptoms of PTSD.  In December 1998, the veteran 
was seen for various complaints including that he had not 
been given the psychiatric medications that he had received 
at a VA hospital prior to his incarceration.  The assessment 
was a negative attitude and that the veteran continued to 
express concern about his physical and mental well-being.

Subsequent VA clinical records show that in May 2000, the 
veteran underwent a psychiatric history and assessment, at 
which he claimed to have been in the Army from 1965-1976, 
including a tour of duty in Vietnam.  He reported that his 
job in Vietnam had been primarily as a clerk-typist but 
claimed that he had had guard duty and was mortared while on 
duty.  He further claimed that he had witnessed people 
wounded and killed.  He related having intrusive thoughts 
about Vietnam every day, and since the recent death of a 
friend, flashbacks every day.  He slept approximately two to 
three hours and had nightmares.  According to the veteran, he 
first asked for help at VA within a few years after returning 
from Vietnam but received no help and had been self-
medicating with alcohol since then.  The provisional 
diagnosis was PTSD, chronic, severe, markedly interferes with 
employment and interpersonal relations; bipolar affective 
disorder II, slightly hypomanic; and alcohol abuse in 
remission.  Approximately three days later, the veteran was 
seen by the same doctor on an emergency drop-in basis as he 
had not been sleeping all weekend and he wanted medication.  
The doctor noted that the veteran had a history of alcohol 
abuse and anxiety disorder.  The assessments included 
chronic, severe PTSD.  

VA outpatient treatment records for May and June 2000 show 
that the veteran continued in the substance abuse treatment 
program for alcohol dependence and was also active in the 
dual diagnosis PTSD group.

In 2000, VA received a copy of a September 1997 letter from a 
public defender to a deputy county attorney in regard to a 
plea offer involving the veteran.  The public defender noted 
that, according to the veteran's father, the veteran had been 
a bright, sociable, and ambitious person prior to service, 
but that upon his return from the war he was a loner, barely 
left the house and drifted from job to job.  

In a letter received at the RO in June 2000 the veteran 
delineated his claimed stressors.  He also submitted 
photocopies of photographs.  He reported that after basic 
training, he was assigned to Germany where his job involved 
hauling dead bodies to the Frankfort Hospital Morgue.  He 
claimed that he began to have nightmares and requested a 
reassignment to try to stop the nightmares and fears.  His 
next assignment was Vietnam where he did reports for his unit 
and also was a driver for his commander, with whom he visited 
terrorist sites and saw many dead bodies that he photographed 
and from which he removed personal items for identification.  
He also helped with the wounded at times.  The veteran stated 
that he could not believe his new assignment was dealing with 
the dead and wounded again-"[g]uts, legs, eyes, brains all 
over the place."  He reported that he became withdrawn and 
had nightmares, couldn't keep his food down and would wake up 
screaming and fearful of being dead.  He reported that he 
began to drink to induce sleep and that his drinking problems 
and nightmares were so bad that, after serving for three to 
five months in Vietnam, he was shipped back to Germany.  
According to the veteran, after his return from service in 
December 1967, he would not leave the house except to get 
drunk, and the bodies and the dead continued to overwhelm his 
thoughts at all times.  VA in Phoenix sent him to alcohol and 
drug counseling and started medical treatment for PTSD.  He 
mentioned that in 1970 he needed mental help but VA did not 
know what to do for him.  He was still receiving help and 
treatment from VA for his mental and other medical problems, 
and he continued to have flashbacks and nightmares.

In November 2000, the veteran was afforded a VA examination 
for PTSD by a Psychiatric Board consisting of a psychiatrist 
and a psychologist.  Prior to the examination, the examiners 
reviewed the claims file and noted that the veteran had 
several diagnoses, including major depressive disorder and 
PTSD.  During the examination, in response to an inquiry 
about stressor events that occurred while the veteran was in 
Vietnam, his initial response was "seeing the bodies."  
When asked for additional details, he mentioned having been 
mortared at Ton Son Nhut.  The veteran also reported 
terrorist actions that occurred at times, including an attack 
at the Victoria Hotel.  He reported that his office was about 
a block away and that he helped to rescue people.  He also 
reported an incident in which a truck ran over a Claymore 
mine and a few people were killed, later stating that he had 
been told there were a couple of casualties and numerous 
wounded.  In response to inquiries about his reaction to 
these events, he reported being bothered by them.  When asked 
to expand on his reply, he stated that he felt threatened the 
whole time he was in Vietnam.  The examiners noted there was 
no change in the veteran's affect or overall demeanor while 
discussing the stressor events and that his overall 
presentation was vague and guarded.  The veteran reported 
having self-medicated with alcohol for 20 some years and that 
his first mental health treatment occurred in 1971 or 1972 by 
a friend of his father, whom he had seen a couple of times a 
year.  He reported problems with depression and sleep, with 
nightmares of helping the wounded and intrusive thoughts of 
events that occurred in Vietnam.  He reported his feelings 
and many of his concerns related to his financial situation 
which was very difficult.  The veteran provided a personal 
history, job history and typical daily activities, and denied 
using alcohol since March 1997.  Following a mental status 
examination, the diagnosis was major depressive disorder.

The VA examiners commented that the veteran's overall 
presentation at the examination was persistently and 
pervasively vague.  In their opinion the veteran did not 
provide sufficient detail about stressor events and their 
impact on him, both immediate and distant.  Several examples 
were provided.  The examiners concluded that the paucity of 
specifics about stressor events and the vagueness of the 
presentation precluded the establishment of a diagnosis of 
PTSD in their opinion.  They found that the veteran did 
clearly meet the criteria for a diagnosis of major depressive 
disorder.  The examiners commented that several of the 
diagnostic criteria for major depressive disorder were in 
common with the diagnostic criteria for PTSD, namely, 
loss/diminished interest in activities, problems with sleep, 
and difficulties with concentration.  The examiners opined 
that the diagnosis of a mood disorder, specifically, major 
depression, best accounted for the veteran's symptomatology.  
In their opinion, the veteran did not meet the DSM-IV 
criteria for a diagnosis of PTSD.

VA outpatient treatment records show that on December 1, 
2000, the veteran saw a VA clinical psychologist, as 
scheduled.  It was noted that the veteran continued to 
experience PTSD symptoms and had bouts of depression.  The 
assessment was PTSD, chronic with depressive features and 
alcohol dependence in remission for three and a half years.

Later that week, the veteran was seen by a VA psychiatrist, 
as scheduled.  It was noted that his job in Vietnam was 
primarily as a clerk-typist but that he also had had guard 
duty.  Reportedly, there had been a mortar attack while he 
was on duty and he witnessed people wounded and killed.  The 
veteran's symptoms and the clinical findings were reported.  
The assessment was severe chronic PTSD and mild improvement 
of major depressive disorder with medication.

In a December 2000 statement, the veteran wrote that he 
disagreed with the VA Psychiatric Board examination report 
and pointed out that his VA outpatient treatment records show 
treatment for PTSD.  He stated that his VA psychiatrist and 
psychologist both disagreed with the findings of the VA 
Psychiatric Board and with the assigned global assessment of 
functioning score.  He reported that he had been suffering 
from PTSD for 30 years, and that in the early 1970's he had 
seen a doctor at the Phoenix VAMC but had received very 
little help.  The veteran submitted photocopies of 
photographs and newspaper articles regarding the bombing of 
the Victoria Hotel in Saigon in April 1966 and a photocopy of 
a newspaper article regarding a bomb explosion on a practice 
firing range outside of Saigon that involved members of the 
716th Military Police Battalion.  A newspaper article 
indicates that some American military police were killed in 
the Victoria Hotel attack.  In the accompanying statement the 
veteran said that the pictures document incidents at which he 
was present.

In support of the veteran's claim, the RO contacted the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) and requested assistance in corroborating 
the veteran's claimed stressors.  The RO also requested 
verification of any hostile activity which the veteran's unit 
may have received from October 1965 to October 1966.

In July 2001, USASCRUR responded by providing information 
that on April 1, 1966, the Viet Cong set off explosives at 
the entrance to the Victoria Hotel serving as bachelor 
officers' quarters in Saigon/Cholon.  Several people were 
killed and over one hundred people were wounded.  Also 
enclosed was an extract from a unit history submitted by the 
89th Military Police Group (MP Gp) for 1966 to 1968.  The 
89th MP Gp functioned as the command and control element for 
all non-tactical military police resources in Vietnam until 
September 26, 1966, when its area of responsibility was 
reduced to the III and IV Corps Tactical Zone.  It provided 
direct support to combat units in almost every major 
operation in the III and IV Corps Tactical Zones.  The 
group's first combat support mission was in November 1966.  
The unit history does not mention the attack on the Victoria 
Hotel.

In a March 2003 letter, the veteran's VA addiction therapist 
indicated that the veteran remained enrolled in the substance 
abuse dual diagnosis program, including for treatment of PTSD 
due to in-service traumatic events.  The therapist indicated 
that these in-service traumatic evidence included an incident 
in which the veteran claimed to have been "invalid [sic] in 
a [sic] emergency rescue operation of military personnel 
trapped in the bombing of the Victory [sic] Hotel were [sic] 
117 soldiers wounded and 3 killed."  The therapist indicated 
that Vietnam "has taken everything out of [the veteran] as a 
person."

In a June 2003 treatment note, it was noted that at the 
request of his attorney, the veteran sought an opinion to 
support his claim of service connection for PTSD.  In that 
regard, the VA physician indicated that the events described 
by the veteran at the Victoria Hotel and his reported 
response to those events would fit the DSM-IV criteria of 
being exposed to a stressor.  In addition, she noted that 
although the veteran had previously been described as vague 
and guarded in detailing his claimed stressors, it was very 
common for Vietnam veterans to "not trust the system," 
which could explain the veteran's being guarded when 
describing his stressors.  

In a February 2004 letter, a VA physician indicated that he 
was currently treating the veteran for PTSD.  He noted that 
although the veteran had been in an administrative support 
role in Vietnam, he had nonetheless been in close proximity 
"to events, Victoria Hotel bombing/other various terrorist 
attacks, that cause serious injury and death to others and 
which caused him feelings of intense fear, helplessness and 
on one occasion extreme guilt."  

In an April 2004 letter to the veteran's attorney, USASCRUR 
indicated that research had documented that on April 1, 1966, 
the Viet Cong set off 450 pounds explosives at the entrance 
to the Victoria Hotel serving as bachelor officers' quarters 
in Saigon/Cholon.  Three people were killed.  In addition, 
daily staff journals documented two additional terrorist 
attacks.  

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  

Where a veteran served continuously for 90 days or more and a 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

Service connection may also be granted for disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM- IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 
4.125(a) (2003).

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002).  Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of combat service."  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2003).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6,256-58 (2000).  

In this case, the veteran's service medical and personnel 
records do not establish that he engaged in combat with the 
enemy during active service and he received no awards or 
decorations indicative of combat service or valor.  His DD 
Form 214 shows that his MOS was equivalent to a civilian 
stock clerk.  Although he was assigned to a military police 
unit in Vietnam, he was not a military policeman and he does 
not claim to have been.  No wounds or other combat injuries 
are documented in the service medical records.  The 
recommendation for the Army Commendation Medal clearly states 
that it was for meritorious service in Vietnam consisting of 
clerical work in the headquarters of a military police unit.  
Based on the foregoing, and absent any credible evidence of 
combat service, the Board finds that the veteran did not 
engage in combat with the enemy as used in 38 U.S.C.A. 
§ 1154(b).  

Where, as here, the record does not establish that the 
claimant "engaged in combat with the enemy," his assertions 
of in-service stressors, standing alone, cannot as a matter 
of law provide evidence to establish an event claimed as a 
stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, as a matter of law, "credible 
supporting evidence that the claimed in[-]service event 
actually occurred" cannot be provided by medical opinion 
based on post-service examination.  Moreau v. Brown, 9 Vet. 
App. 389, 394-96 (1996).  Rather, the burden is on the 
claimant to provide "credible supporting evidence from any 
source" that the event alleged as the stressor in service 
occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

In this case, the veteran has reported various stressors 
which he claims led to the development of PTSD.  Although 
most of these claimed stressors were vague and not capable of 
substantiation or corroboration, the veteran has described an 
incident in which he claims to have helped in a rescue 
operation following a terrorist bombing at the Victoria Hotel 
in April 1966.  Although the record contains no credible 
evidence documenting the veteran's personal involvement in 
this event, the Court has held that the corroboration of an 
alleged stressor does not require that there be corroboration 
of every detail, including the appellant's personal 
participation.  Rather, confirmation of the claimants' 
location in the general vicinity of the claimed stressful 
events is sufficient.  See Suozzi v. Brown, 10 Vet. App. 307 
(1997) ("The Secretary, in insisting that there be 
corroboration of every detail including the appellant's 
personal participation . . ., defines 'corroboration' far too 
narrowly."); see also Pentecost v. Principi, 16 Vet. App. 
124 (2002) ("Although the unit records do not specifically 
state that the veteran was present during the rocket attacks, 
the fact that he was stationed with a unit that was present 
while such attacks occurred would strongly suggest that he 
was, in fact, exposed to the attacks.").  In this case, the 
service department has confirmed that the veteran's unit was 
in close proximity to terrorist attacks, including the attack 
on the Victoria Hotel in April 1966.  Under these 
circumstances, the Board must find that there is credible 
supporting evidence that the veteran's claimed in-service 
stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2003).

Although an in-service stressor has been established for 
purposes of 3.304(f), service connection for PTSD also 
requires medical evidence of a diagnosis of PTSD linked to 
those in-service stressors.  Clearly, in this case, 
conflicting medical opinions are of record regarding whether 
the veteran has PTSD as a result of his claimed in-service 
stressor.  Nonetheless, the record does contain several 
medical records recently submitted by the veteran 
specifically linking a current diagnosis of PTSD to the 
corroborated in-service stressor.  

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
at 54.  Given the evidence set forth above, such a conclusion 
cannot be made in this case.  Thus, the Board finds that the 
evidence of record is sufficient to award service connection 
for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



